Citation Nr: 1443897	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to September 12, 2011, and 10 percent therefrom. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1963.

The appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Appeals (VA), Regional Office (RO).  By that rating action, the RO, in part, granted service connection for a bilateral hearing loss disability; an initial noncompensable disability rating was assigned, effective May 30, 2007--the date VA received the Veteran's initial claim for compensation for this disability.  The Veteran disagreed with the RO's assignment of a noncompensable rating assigned to the above-cited disability to the Board. 

By a December 2011 rating action, the RO assigned a 10 percent initial disability rating to the service-connected bilateral hearing loss disability, effective September 12, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability to 10 percent does not represent the maximum rating available for this disability, his initial evaluation claim remains in appellate status. See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue on appeal as that reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In May 2013, the Veteran and his spouse testified at a Travel Board hearing at the above RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's representative's August 2014 written argument to the Board, uploaded to his Virtual VA electronic clams file).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate clarification/action.  38 C.F.R. § 19.9(b) (2013). 

In a January 2012 statement to the RO, the Veteran maintained that he was unemployed because of his inability to hear.  (See Veteran's January 2012 statement to VA).  Thus, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected bilateral hearing loss disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In view of the foregoing, the Board finds that the issue of entitlement to TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim, pursuant to Rice.  It is reflected on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the initial rating and TDIU claims on appeal additional substantive and procedural development is warranted; specifically, to obtain outstanding VA treatment records; schedule the Veteran for a VA audiological examination to determine the current severity of his service-conneced bilateral hearing loss disability and to determine the functional effects, if any, of this disability, as well as his service-connected tinnitus. 

(i) Outstanding VA treatment records

In a January 2012 statement to the RO, the Veteran reported that VA had examined his hearing on June 6, 2011 and September 12, 2012 at the Lakeland and Tampa, Florida VA clinics, respectively.  He also related that a VA ear, nose and throat (ENT) physician at the Tampa, Florida VA facility had examined him and told him that nothing could be done to help his hearing.  The Veteran did not provide the date of the VA ENT's examination.  While a VA audiological report, dated June 6, 2011, and a VA Audio examination report, dated September 12, 2011, are of record, a VA examination report, dated September 12, 2012, is absent.  In addition, while VA treatment records, dated through December 2011, are of record, to include those uploaded to the Veteran's Virtual VA electronic claims file, recent records are absent.  Thus, as the September 12, 2012 VA Audio examination report, if this date is correct, is not of record and as there are potentially outstanding VA treatment records, dated from December 2011, to specifically include a VA ENT examination, which might show an increase in severity of his service-connected bilateral hearing loss disability during the appeal period, these records must be secured on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992);

(ii) VA examination

According to the evidence of record, VA last examined the Veteran in September 2011.  (See September 2011 VA Audio examination report).  In a January 2012 statement to the RO, the Veteran maintained that his hearing had become "[c]onsiderable worse over the years."  (See January 2012 statement from the Veteran to the RO).  Thus, the Board has determined that a remand is necessary so that the Veteran may undergo further VA audiological examination to determine the  current severity of his service-connected hearing loss.

(iii) TDIU Claim

Finally, the Veteran has alleged that he is unemployable due to his service-connected bilateral hearing loss disability.  (See January 2012 statement from the Veteran to the RO)  The Veteran is also service connected for tinnitus, currently evaluated as 10 percent disabling.  (See December 2011 rating action).  Thus, on remand, the VA audiological examiner should be asked to provide an opinion as to the functional effects of the Veteran's service-connected bilateral hearing loss and tinnitus.  See 38 C.F.R. § 4.16 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Proper notice pursuant to the Veterans Claims Assistance Act of 2000 should be sent to the Veteran on the issue of TDIU.

2.  Obtain all updated treatment records (VA and non-VA) pertaining to the Veteran, dated from December 2011 to the present from the Tampa, Florida VA Medical Center (VAMC), to specifically include a "September 12, 2012" VA audio examination and any puretone audiometric testing results obtained during a VA ENT visit, as specifically referenced by the Veteran in a January 12, 2012 statement from the Veteran to VA.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims files.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Following completion of the development requested above, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss in each ear at 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims files, the examiner should describe fully the functional effects on occupational functioning and functional effects on daily activities caused by the Veteran's bilateral hearing loss and tinnitus. 

The examiner should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record.
   
4.  Readjudicate the claim for an initial compensable evaluation for service-connected bilateral hearing loss prior to September 12, 2011 and 10 percent therefrom and adjudicate the claim of entitlement to TDIU. Readjudication of the initial rating claim should include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).
 
 If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) that addresses all the evidence received since a December 2011 SSOC, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

